















































SECOND AMENDED AND RESTATED


RADIOSHACK 2004 DEFERRED STOCK UNIT PLAN


FOR NON-EMPLOYEE DIRECTORS
















































Effective Date of Second Amendment and Restatement: February 22, 2007


 
 

--------------------------------------------------------------------------------

 

ARTICLE ONE
NAME AND PURPOSE


1.1 Name. The name of this Plan shall be the RadioShack 2004 Deferred Stock Unit
Plan for Non-Employee Directors.


1.2  Purpose. The Plan is maintained to advance the interests of the Company and
its Stockholders by affording to Eligible Directors of the Company an
opportunity to acquire or increase their proprietary interest in the Company,
thereby aligning their interests with Stockholders, and increasing their
incentive for enhancing Stockholder value. Grants of Deferred Stock Units
pursuant to the Plan to Eligible Directors shall be in lieu of option grants to
Eligible Directors pursuant to the Company’s 1997, 1999 and 2001 Incentive Stock
Plans.




ARTICLE TWO
DEFINITIONS


2.1  Beneficiary. “Beneficiary’’ means the person, persons, entity or entities
so designated, or deemed to be designated, by a Grantee pursuant to Article
Nine.


2.2  Board of Directors. “Board of Directors’’ means the Board of Directors of
the Company, as constituted from time to time.


2.3  Business Day. “Business Day” means each Monday through Friday in which
national banks located in the State of Texas are open for business.


2.4 Change in Control. ‘‘Change in Control’’ shall mean the occurrence during
the term of the Plan and during the term of any Deferred Stock Unit issued under
the Plan of:


(a)  An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “1934 Act”)) immediately after which such Person
has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under
the 1934 Act) of fifteen percent (15%) or more of the combined voting power of
the Company’s then outstanding Voting Securities; provided, however, in
determining whether a Change in Control has occurred, Voting Securities which
are acquired in a Non-Control Acquisition (as hereinafter defined) shall not
constitute an acquisition which would cause a Change in Control.


A “Non-Control Acquisition” means an acquisition by (i) an employee benefit plan
(or a trust forming a part thereof) maintained by (A) the Company or (B) any
corporation or other Person of which a majority of its voting power or its
voting equity securities or equity interest is owned, directly or indirectly, by
the Company (for purposes of this definition, a “Subsidiary”), (ii) the Company
or its Subsidiaries, or (iii) any Person in connection with a Non-Control
Transaction (as hereinafter defined);


(b)  The individuals who, as of June 1, 2004, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least two-thirds of
the Board; provided, however, that if the election, or nomination for election
by the Company’s stockholders, of any new director was approved by a vote of at
least two-thirds of the Incumbent Board, such new director shall, for purposes
of this Plan, be considered as a member of the Incumbent Board; provided
further, however, that no individual shall be considered a member of the
Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a-11
promulgated under the 1934 Act) or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board (a “Proxy
Contest”) including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest; or


(c)  The consummation of:

 
2

--------------------------------------------------------------------------------

 



(i)  A merger, consolidation, reorganization or other business combination with
or into the Company or in which securities of the Company are issued, unless


(A)  the stockholders of the Company, immediately before such merger,
consolidation, reorganization or other business combination, own directly or
indirectly immediately following such merger, consolidation, reorganization or
other business combination, at least sixty percent (60%) of the combined voting
power of the outstanding voting securities of the corporation resulting from
such merger or consolidation, reorganization or other business combination (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation,
reorganization or other business combination,


(B)  the individuals who were members of the Incumbent Board immediately prior
to the execution of the agreement providing for such merger, consolidation,
reorganization or other business combination constitute at least two-thirds of
the members of the board of directors of the Surviving Corporation, or a
corporation beneficially directly or indirectly owning a majority of the
combined voting power of the outstanding voting securities of the Surviving
Corporation, or


(C)  no Person other than (i) the Company, (ii) any Subsidiary, (iii) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to such merger, consolidation, reorganization or other business
combination was maintained by the Company, the Surviving Corporation, or any
Subsidiary, or (iv) any Person who, immediately prior to such merger,
consolidation, reorganization or other business combination had Beneficial
Ownership of fifteen percent (15%) or more of the then outstanding Voting
Securities, has Beneficial Ownership of fifteen percent (15%) or more of the
combined voting power of the Surviving Corporation’s then outstanding voting
securities, and


A transaction described in clauses (A) through (C) shall herein be referred to
as a “Non-Control Transaction.”


(ii)  A complete liquidation or dissolution of the Company; or


(iii)  The sale or other disposition of all or substantially all of the assets
of the Company to any Person (other than (i) any such sale or disposition that
results in at least fifty percent (50%) of the Company’s assets being owned by
one or more subsidiaries or (ii) a distribution to the Company’s stockholders of
the stock of a subsidiary or any other assets).


Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Voting Securities (X)
as a result of the acquisition of Voting Securities by the Company which, by
reducing the number of Voting Securities outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Person, provided that if a
Change in Control would occur (but for the operation of this subsection (X)) as
a result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change in Control shall occur., or (Y) and such Subject Person (1) within
fourteen (14) Business Days (or such greater period of time as may be determined
by action of the Board) after such Subject Person would otherwise have caused a
Change in Control (but for the operation of this clause (Y)), such Subject
Person notifies the Board that such Subject Person did so inadvertently, and (2)
within seven (7) Business Days after such notification (or such greater period
of time as may be determined by action of the Board), such Subject Person
divests itself of a sufficient number of Voting Securities so that such Subject
Person is no longer the Beneficial Owner of more than the permitted amount of
the outstanding Voting Securities. 


2.5  Code. “Code’’ means the Internal Revenue Code of 1986, as amended, and any
lawful regulations or pronouncements thereunder. Whenever reference is made to a
specific Code section, such

 
3

--------------------------------------------------------------------------------

 

reference shall be deemed to be a reference to any successor Code section or
sections with the same or similar purpose.


2.6  Committee. “Committee’’ means the Management Development and Compensation
Committee of the Board of Directors, as constituted from time to time (including
any successor committee under any different name), which shall:


(a)  consist of at least three (3) Directors, each of whom shall be an “outside
director’’ of the Company (within the meaning of Code Section 162(m)) and a
“nonemployee director’’ of the Company (within the meaning of Rule 16b-3); and


(b)  be authorized by the Board to exercise all authority granted to it under
this Plan and any Board actions.


2.7  Common Stock. “Common Stock’’ means shares of common stock of RadioShack
Corporation, with par value of one dollar ($1.00) per share.


2.8  Company. “Company’’ means RadioShack Corporation, a Delaware corporation,
or any corporation or entity that is a successor to RadioShack Corporation or
substantially all of the assets of RadioShack Corporation, that assumes the
obligations of RadioShack Corporation under this Plan by operation of law or
otherwise.


2.9 Consent.  The term “Consent’’ means, with respect to any Plan Action, (i)
any and all listings, registrations or qualifications in respect thereof upon
any securities exchange or under any federal, state or local law, rule or
regulation; (ii) any and all written agreements and representations by the
Grantee with respect to the acquisition or disposition of shares of Common
Stock, or with respect to any other matter, which the Committee shall deem
necessary or desirable to comply with the terms of any such listing,
registration or qualification or to obtain an exemption from the requirement
that any such listing, qualification or registration be made; and (iii) any and
all consents, clearances and approvals by any governmental or other regulatory
bodies.


2.10  Date of Grant. “Date of Grant’’ means the date the Committee makes a Grant
to an Eligible Director as specified in the Deferred Stock Unit Agreement.


2.11  Deferred Stock Unit. “Deferred Stock Unit’’ means a deferred stock unit
that has been granted to a Grantee in accordance with, and subject to, the terms
and conditions of this Plan.


2.12  Deferred Stock Unit Agreement. “Deferred Stock Unit Agreement’’ means a
written agreement executed by the Company and a Grantee effecting, and
establishing the terms and conditions of, a Grant of Deferred Stock Units to
such Grantee under this Plan.


2.13  Director. “Director’’ means a member of the Board of Directors.


2.14 Distributed Stock.“Distributed Stock” shall have the meaning set forth in
Section 8.1.


2.15  Effective Date. “Effective Date’’ means the effective date of the Plan
which is, contingent upon approval of the Company’s Stockholders, June 1, 2004.


2.16  Eligible Director. “Eligible Director’’ means a Director who is:


(a)  not a common law employee of the Company or any of its Subsidiaries; and


(b)  entitled to participate in the Plan pursuant to Section 4.1.

 
4

--------------------------------------------------------------------------------

 



A Director who is also a common law employee of the Company or any of its
Subsidiaries shall, to the extent permitted by law or the New York Stock
Exchange rules, become eligible to participate in this Plan only after
termination of such employment.
 
2.17 Fair Market Value. “Fair Market Value” means on any date the average of the
high and low sales prices of the shares of Common Stock on such date on the
principal national securities exchange on which such Common Stock is listed or
admitted to trading, or if such Common Stock is not so listed or admitted to
trading, the arithmetic mean of the per share closing bid price of the Common
Stock and per share closing asked price of the Common Stock on such date as
quoted on the National Association of Securities Dealers Automated Quotation
System or such other market in which such prices are regularly quoted, or, if
there have been no published bid or asked quotations with respect to shares of
Common Stock on such date, the Fair Market Value shall be the value established
by the Board in good faith.


2.18  Grant. “Grant’’ means a grant of Deferred Stock Units which are
nontransferable and subject to the terms and conditions of this Plan and any
related Deferred Stock Unit Agreement.


2.19 Grantee. “Grantee’’ means an Eligible Director to whom a Grant has been
made in accordance with Article Six.


2.20 New Director. “New Director” means an Eligible Director who attends his or
her initial meeting of the Board of Directors on or after the Effective Date.


2.21 Normal Retirement Date.“Normal Retirement Date” means the date on which the
Grantee mandatorily retires as a result of attaining “retirement age” under the
Company’s Corporate Governance Framework, which currently requires retirement
prior to the annual meeting of shareholders following his or her 72nd birthday.


2.22 Payment Event. “Payment Event” shall have the meaning set forth in Section
8.1


2.23  Plan. “Plan’’ means the RadioShack 2004 Deferred Stock Unit Plan for
Non-Employee Directors, as amended from time to time.


2.24 Plan Action. “Plan Action” means any Grant under the Plan, the issuance of
shares of Common Stock or other rights under the Plan, or the taking of any
other action under the Plan.


2.25  Plan Year. “Plan Year’’ means the twelve (12) month period beginning June
1 and ending on May 31.


2.26  Rule 16b-3. “Rule 16b-3’’ means Rule 16b-3 promulgated under the
Securities Exchange Act of 1934, as amended, and any successor rule or rules
with the same or similar purpose.


2.27  Stockholder. “Stockholder’’ means an individual or entity that owns one
(1) or more shares of Common Stock.


2.28 Subsidiary. “Subsidiary’’ means any entity in which the Company owns,
directly or indirectly, stock or other ownership interests possessing at least
eighty percent (80%) or more of the total combined voting power of all classes
of stock or other ownership interests entitled to vote or at least eighty
percent (80%) of the total value of shares of all classes of stock or other
ownership interests of such entity as determined pursuant to Code section
1563(a)(1), but only during the period any such entity would be so defined.
“Subsidiary” also means a 100% owned entity in which a check-the-box election
under Code section 7701 has been made.

 
5

--------------------------------------------------------------------------------

 



2.29  Termination of Directorship. “Termination of Directorship’’ means the
termination of an individual’s status as a Director for any reason whatever,
whether voluntarily or involuntarily, including death of the Director.




ARTICLE THREE
ADMINISTRATION


3.1  Plan Administration. Unless otherwise specified by the Board of Directors,
this Plan shall be administered by the Committee. The Board of Directors may, in
its sole discretion, at any time and from time to time, by an official action,
resolve to administer the Plan effective as of a date specified in such action.
In the event the Board of Directors exercises its discretion to administer the
Plan, all references to the “Committee’’ herein shall be deemed to be references
to the “Board of Directors.’’


3.2  Powers and Duties of the Committee. The Committee shall have the sole and
exclusive authority and discretion to: (i) exercise all powers granted to it
under the Plan and under any Board of Directors’ action; (ii) construe,
interpret, and implement the Plan, any Deferred Stock Unit Agreement and related
documents; (iii) cause the Company to enter into Deferred Stock Unit Agreements
with Eligible Directors (including, but not limited to, the authority to
prescribe the form of such Deferred Stock Unit Agreements and the legend, if
any, to be affixed to the certificates representing such shares issued under
this Plan); (iv) prescribe, amend and rescind rules and interpretations relating
to the Plan; (v) make all determinations necessary or advisable in administering
the Plan; (vi) correct any defect, supply any omission and reconcile any
inconsistency in or between the Plan, any Deferred Stock Unit Agreement and
related documents; and (vii) designate one or more persons or agents to carry
out any or all of its administrative duties hereunder (provided that none of the
duties required to be performed by the Committee under Rule 16b-3, or Article
Six below, may be delegated to any other person or agent). The Company shall
furnish the Committee with such clerical and other assistance as is necessary
for the performance of the Committee’s duties under this Plan.


3.3  Governance of the Committee. All actions of the Committee with respect to
the Plan shall require the affirmative vote of a majority of its members present
at a meeting at which a quorum is present (in person, telephonically,
electronically or as otherwise permitted by the Committee’s governing
documents). The determination of the Committee, in its sole and exclusive
discretion, on all matters relating to the Plan, any Deferred Stock Unit
Agreement or related documents shall be conclusive.


3.4  Limitation of Liability. No member of the Committee or any of its designees
who are employees of the Company shall be liable for any action or determination
made in good faith with respect to the Plan, any Deferred Stock Unit Agreement
or related documents.


3.5  Administrative Plan Years. The Plan shall be administered and operated on
the basis of the Plan Year.




ARTICLE FOUR
PARTICIPATION


4.1  Participation. All Eligible Directors shall participate in the Plan and be
eligible to receive Grants pursuant to Article Six.


4.2  Grantees. An Eligible Director designated pursuant to Section 4.1 shall be
deemed to be a Grantee upon execution of a Deferred Stock Unit Agreement between
such Eligible Director and the Company in accordance with Article Six. An
Eligible Director shall remain a Grantee until such time as he or she no longer
has any Deferred Stock Units subject to the terms of this Plan or any Deferred
Stock Unit Agreement.



 
6

--------------------------------------------------------------------------------

 



ARTICLE FIVE
STOCK AVAILABLE FOR GRANTS


5.1  Available Stock. Deferred Stock Units representing up to one million
(1,000,000) shares of Common Stock may be granted under this Plan. In the event
that the number or kind of outstanding shares of Common Stock of the Company
shall be changed by reason of recapitalization, reorganization, redesignation,
merger, consolidation, stock split, stock dividend, combination or exchange of
shares, exchange for other securities, or the like, the number and kind of
Deferred Stock Units representing Common Stock that may thereafter be issued
under this Plan, along with any Deferred Stock Units then outstanding, may be
appropriately adjusted as determined by the Committee so as to reflect such
change. In accordance with (and without limitation upon) the foregoing, Deferred
Stock Units available under this Plan and covered by Grants that expire,
terminate, are forfeited or are canceled for any reason whatever shall again
become available for Grants under this Plan.


5.2  Source of Stock. The Distributed Stock that may be issued under this Plan
pursuant to Section 8.1 shall be made available from authorized and unissued
shares or treasury shares of Common Stock of the Company.




ARTICLE SIX
DEFERRED STOCK UNIT GRANTS


6.1  Granting of Deferred Stock Units. 


(a) Each New Director shall receive, on the date such New Director attends his
or her initial meeting of the Board of Directors as a Director, a one-time Grant
of such number of Deferred Stock Units equal to the same number of shares of
Company Common Stock that have a Fair Market Value of $150,000 on such grant
date (or such lesser amount as the Committee may determine).


(b) On the first Business Day in June of each Plan Year, each Eligible Director
on such date who has served as a Director for one year or more as of June 1 of
such Plan Year shall be Granted such number of Deferred Stock Units equal to the
same number of shares of Company Common Stock that have a Fair Market Value of
$105,000 on such grant date (or such lesser amount as the Committee may
determine).


(c) All Grants shall be subject to the terms of this Plan, a Deferred Stock Unit
Agreement and such other terms and conditions as the Committee shall deem
necessary or appropriate.


6.2 Deferred Stock Unit Agreements. The granting of Deferred Stock Units to an
Eligible Director under this Plan shall be contingent on such Eligible Director
executing a Deferred Stock Unit Agreement in the form prescribed by the
Committee. Each Deferred Stock Unit Agreement shall (i) indicate the number of
Deferred Stock Units granted to the Eligible Director; (ii) indicate the
effective date of the Grant; (iii) include provisions reflecting the vesting of
the Deferred Stock Units under this Plan; and (iv) include any other terms,
conditions or restrictions the Committee deems necessary or appropriate.


6.3  Vesting of Deferred Stock Units.


(a) The Deferred Stock Units shall vest in three (3) equal amounts on the first,
second and third anniversaries of the Date of Grant, provided that the Grantee
is an Eligible Director on each such vesting date.


(b) Upon the occurrence of a Payment Event, the Grantee shall forfeit to the
Company, without consideration therefor, all unvested Deferred Stock Units, and
such Deferred Stock Units shall be available for future Grants as provided in
Section 5.1.

 
7

--------------------------------------------------------------------------------

 



(c) Notwithstanding the preceding, however, all unvested Deferred Stock Units
held by a Grantee shall immediately vest in the event of (i) a Change in
Control, (ii) the death of the Grantee, (iii) the date the Committee determines,
in its sole discretion, that the Grantee is totally disabled, (iv) the Grantee’s
Normal Retirement Date, or (v) the Grantee’s Termination of Directorship.


6.4  Stockholder Rights. A Grantee shall have no voting rights, dividend rights
or any other rights as a Stockholder with respect to any Deferred Stock Units
granted to him or her under this Plan. In addition, a Grantee shall not have any
rights as a Stockholder with respect to any shares of Common Stock issuable
pursuant to the Deferred Stock Units until the date on which a stock certificate
(or certificates) representing such Common Stock is issued.
 
6.5  Dividend Equivalents.  Notwithstanding Section 6.4 above:
 
(a)  If on any date, while the Grantee is an Eligible Director, the Company
shall pay any dividend on the Common Stock (other than a dividend payable in
Common Stock), the number of Deferred Stock Units credited to the Grantee
(including any unvested Deferred Stock Units) shall as of such payment date be
increased by an amount equal to: (x) the product of the number of Deferred Stock
Units credited to the Grantee (including any unvested Deferred Stock Units) as
of the record date for such dividend multiplied by the per share amount of any
dividend (or, in the case of any dividend payable in property other than cash,
the per share value of such dividend, as determined in good faith by the Board),
divided by (y) the closing price of the Common Stock on the payment date for
such dividend. Accounts shall be credited with fractional Deferred Stock Units,
rounded to the third decimal place.


(b)  If on any date, while the Grantee is an Eligible Director, the Company
shall pay any dividend on Common Stock that is payable in Common Stock, the
number of Deferred Stock Units credited to the Grantee (including any unvested
Deferred Stock Units) shall be increased by an amount equal to the product of:
(x) the number of Deferred Stock Units credited to the Grantee (including any
unvested Deferred Stock Units) as of the record date for such dividend and (y)
the number of shares of Common Stock (including any fraction thereof) payable as
a dividend on a share of Common Stock. Accounts shall be credited with
fractional Deferred Stock Units, rounded to the third decimal place.


(c)  Deferred Stock Units credited to Grantees in connection with a dividend on
Common Stock pursuant to Section 6.5(a) shall immediately vest.




ARTICLE SEVEN
 RESTRICTIONS ON DEFERRED STOCK UNITS


7.1  Transfer Restrictions. Deferred Stock Units shall not be sold, assigned,
exchanged, pledged, hypothecated, transferred or otherwise disposed of.


7.2  Other Restrictions. The Committee may impose restrictions on Deferred Stock
Units in addition to, or different from, those described in this Plan, as it
deems necessary or appropriate. Grants to different Grantees may be made upon
different terms with different conditions or restrictions. Grants may vary from
time to time and from Grantee to Grantee. The Committee may not materially
increase the benefits of any Grantee.




ARTICLE EIGHT
PAYMENT OF COMMON STOCK


8.1  Vested Deferred Stock Units. Upon the earlier of


(a)  thirty (30) days after a Termination of Directorship or


(b)  the date of a Change in Control

 
8

--------------------------------------------------------------------------------

 





(such event referred to as a “Payment Event”), then, subject to the terms of
this Plan and any applicable Deferred Stock Unit Agreement, the Company shall
deliver, or cause to be delivered, to the Grantee a number of shares of Common
Stock equal to the aggregate number of vested Deferred Stock Units credited to
the Grantee as of such date (including Deferred Stock Units vesting pursuant to
Section 6.3(c) hereof) (the “Distributed Stock”). The Committee shall notify a
Grantee (or his or her Beneficiary, if applicable) of the occurrence of a
Payment Event within an administratively practicable time. The Grantee shall
receive cash in lieu of the distribution of Common Stock for fractional Deferred
Stock Units, based on the closing price of the Common Stock on the date of
distribution of the Distributed Stock.


8.2  Satisfaction of Grantee’s Tax Obligations. On one or more demands by the
Company from time to time, Grantee shall pay to the Company any taxes that the
Company reasonably determines it is required to withhold under applicable tax
laws with respect to the Deferred Stock Units or the issuance of Distributed
Stock pursuant to any award. Grantee may satisfy such tax withholding obligation
by instructing the Company to withhold shares of Distributed Stock to satisfy
the minimum tax withholding amount permissible under the method that results in
the least amount withheld. The Grantee shall provide the Committee and the
Company with such additional information or documents as may be necessary for
the Committee or the Company to discharge their respective obligations under
this Section.


8.3  Delivery of Distributed Stock. As promptly as practicable following the
sale of a portion of a Grantee’s Distributed Stock withheld in accordance with
Section 8.2, if it has not already done so, the Committee shall cause the
Distributed Stock to be issued to the Grantee. In addition, the Committee shall
cause the Company to deliver the proceeds of the sale of shares of the Grantee’s
Distributed Stock pursuant to Section 8.2 to the Internal Revenue Service and/or
other taxing authority in satisfaction of the Grantee’s tax liability, arising
from the issuance of the certificates. In the event of a Grantee’s death, such
certificates shall be delivered to the Grantee’s Beneficiary, determined in
accordance with Article Nine.




ARTICLE NINE
BENEFICIARY DESIGNATION


9.1  Procedures for Beneficiary Designation. A Grantee may designate a
Beneficiary or Beneficiaries to receive any shares of Distributed Stock or other
amounts that become payable on account of the Grantee’s death, in such manner as
the Committee may require.


9.2  Default Beneficiaries. If a Grantee has not designated a Beneficiary or
Beneficiaries in accordance with Section 9.1, any shares of Distributed Stock
shall be distributed to the person or persons in the first of the following
classes in which there are any survivors of such Grantee:


(a)  his or her spouse at the time of death;


(b)  the executor or administrator of his or her estate;


(c)  his or her issue per stirpes; and
 
(d)  his or her parents.




ARTICLE TEN
AMENDMENTS


10.1  Plan May Be Amended. Subject to Section 10.2, the Board of Directors may
amend this Plan for any reason and at any time.


10.2  Limitations on Plan Amendment. Except as otherwise provided in Section
5.1, no amendment shall increase the maximum number of shares of Common Stock
that may be granted under

 
9

--------------------------------------------------------------------------------

 

this Plan without the further approval of the Stockholders. Furthermore, any
amendment to this Plan meeting the definition of a “material revision’’ (or any
successor definition) under the listing requirements of the New York Stock
Exchange shall be approved by the Stockholders as required by such listing
requirements. No amendment to this Plan shall materially and adversely modify or
impair the then existing rights of Grantees without such individual’s written
consent.




ARTICLE ELEVEN
TERMINATION


11.1  Plan Termination. Awards may be made under this Plan until May 31, 2014.
Notwithstanding the preceding, the Board of Directors may terminate this Plan
for any reason, or no reason, and at any time. Except as otherwise provided in
Section 11.2, Plan termination shall not materially and adversely modify or
impair the then existing rights of Grantees without such individual’s written
consent.


11.2  Stockholder Approval. This Plan shall immediately terminate if the Plan is
not approved by a majority of the outstanding shares of Common Stock present (in
person, telephonically, electronically, by proxy or its equivalent or as
otherwise permitted by the Company’s governing documents) and entitled to vote
at the Company’s 2004 Annual Meeting of Stockholders. Notwithstanding any Plan
provision to the contrary, in the event of such a termination, all Grants of
Deferred Stock Units under the Plan, if any, shall be revoked and the Plan shall
be deemed null and void ab initio. In the event of such a termination, the
Company, the Board of Directors, the Committee and the Subsidiaries shall not be
liable for any Grants under this Plan.




ARTICLE TWELVE
MISCELLANEOUS


12.1  Consents. If the Committee shall at any time determine that any Consent is
necessary or desirable as a condition to, or in connection with, any Plan
Action, then such Plan Action shall not be taken, in whole or in part, unless
and until such Consent shall have been effected or obtained to the full
satisfaction of the Committee, or the Committee may require that such Plan
Action be taken only in such manner as to make such Consent unnecessary.


12.2  Other Payments or Awards. Nothing contained in the Plan shall be deemed to
in any way limit or restrict the Company, any Subsidiary, the Board of Directors
or the Committee from making any award or payment to any person under any other
plan, arrangement or understanding, whether now existing or hereafter in effect.


12.3  Section Headings. The section headings contained herein are for purposes
of convenience only and are not intended to define or limit the contents of said
sections.


12.4  Number. The singular herein shall include the plural, or vice versa,
wherever the context so requires.


12.5  Waiver. No waiver of any term or provision of this Plan by the Company,
any Subsidiary, the Board of Directors or Committee shall constitute a waiver of
the same term or provision in any subsequent case.


12.6  Governing Law. This Plan shall be governed by, construed and enforced in
accordance with the internal laws of the State of Texas, without reference to
principles of conflict of laws.


12.7  Participant Rights. This Plan is intended to constitute an unfunded plan
for incentive compensation of Eligible Directors, and the rights of Eligible
Directors under the Plan shall be those of general creditors of the Company.
10
